Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 15, 2014

                                      No. 04-13-00292-CR

                                       Armando SIMON,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2010-CR-2132
                          Honorable Melisa Skinner, Judge Presiding

                                            ORDER

        In accordance with this court’s opinion of this date, we GRANT appellate counsel’s motion
to withdraw, and we ABATE the appeal to the trial court for the appointment of new appellate
counsel. The trial court is ORDERED to, within fifteen (15) days from the date of this order,
appoint new appellate counsel to present all arguable grounds of error, including but not limited
to the non-frivolous ground noted in our opinion. The trial court clerk is ORDERED to prepare
and file a supplemental clerk’s record containing the trial court’s order appointing new appellate
counsel within thirty (30) days from the date of this order.

       It is so ORDERED on January 15, 2014.


                                                 _____________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of January, 2014.

                                                 _____________________________
                                                 Keith E. Hottle, Clerk